Citation Nr: 1534914	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to December 1954 and from February 1960 to September 1973.  He had service in the Republic of Vietnam from February 1962 to February 1963 and from August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the special processing unit at the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Atlanta, Georgia, has jurisdiction over the appeal.  The Board, among other things, remanded the issues on appeal for additional development in August 2012, April 2014, and November 2014.

The issues of entitlement to increased ratings for type II diabetes mellitus, posttraumatic stress disorder, and ischemic heart disease have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional development is required.  The November 2014 remand noted that in his May 1980 application for VA benefits the Veteran reported having received treatment at a service department hospital in Ft. Harrison, Indiana, and included a request that action be taken to obtain copies of any existing records.  Although an April 2015 VA report noted that a search revealed no VA treatment records for the period from 1972 to 1976, there was no indication of any effort to obtain copies of service department hospital records for 1973 and 1974.  The Board finds the remand directive as to this matters has not been met.  The Court has held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  A specific request must be made to obtain any record of treatment for high blood pressure in 1973 and 1974 from the US Army Community Hospital in Ft. Harrison, Indiana.  It should be noted that the Veteran reported having been provided medication for hypertension by medical care providers at this facility after his discharge from service, and that he has not reported having had VA treatment during this period.

2.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


